Citation Nr: 1424579	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a lung disability, to include as due to asbestos.

4.  Entitlement to service connection for a disability manifested by memory loss.

5.  Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to October 1985.  These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Veteran testified before a Decision Review Officer and a transcript is associated with the record.  A hearing before the Board was scheduled in April 2014; however, the Veteran failed to report.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of service connection for an increased rating for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Low back disability and a cognitive disorder manifested by memory problems were not manifested in service or for many years thereafter and are not shown to be otherwise related to the Veteran's service.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, an eye or lung disability.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A.       §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

3.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

4.  Service connection for a disability manifested by memory loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 U.S.C.A. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a July 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in July 2009, which was prior to the December 2009 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims.  The July 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs), and service personnel records are associated with the record.  Postservice treatment records have been secured, including records from the Social Security Administration.  The Board notes that the Veteran reported receiving treatment from Detroit Visiting Physicians.  Requests to obtain these records were made in September and December 2013, but no response was received.  Accordingly, the Board finds that all efforts in this regard have been exhausted and that additional development would be futile.  The Veteran was also afforded the opportunity to give testimony before a Decision Review Officer and before the Board.

The RO did not arrange for a VA examination/opinion as to the claims for low back, eye, lung and memory loss disabilities.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a low back disability or a disability manifested by memory loss related to service or has current eye or lung disabilities, an examination to secure a nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for low back, eye, lung, and memory loss disabilities, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
	
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Low Back Disability

The Veteran contends that he has a low back disability due to service.

His STRs are silent for complaints, treatment, or diagnosis related to the back.  Notably, on January 1985 periodic examination, his spine was normal on clinical evaluation.

In August 2009, Q.J. submitted a statement indicating that she witnessed the Veteran having back pain.

The Veteran submitted a statement in May 2011 indicating that he took part in several training exercises including carrying a M60 A1 machine gun which caused damage to his back.  A January 2010 VA treatment record noted "[l]ow back pain for 2 years."  July 2011 and February 2013 VA treatment records also noted back pain.

A June 2013 private lumbar spine MRI report noted an impression of degeneration of multiple discs, mild bulging of the disc at L5-S1, interfacet degenerative changes at the lowest 4 lumbar levels, and mild central canal stenosis at L4-L5.

A Social Security Disability (SSA) determination noted severe impairment of the back, to include degenerative disc disease.

In August 2013, the Veteran testified that one of his treating VA providers told him it's a "50-50% chance it [low back disability] could've happened years ago, because it's not just one injury on my back, it's three."  Additional VA treatment records were thereafter developed, but a thorough review of VA treatment records does not reveal such an opinion.  A January 2010 VA treatment record noted that the Veteran related his back pain to his military service, including riding in armored vehicles.

The Federal Circuit has established that the Veteran is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the connection between what a physician said with respect to an opinion as to the etiology of a disability and a layman's account of what the physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

It is not in dispute that the Veteran has a low back disability, as such is shown by a June 2013 MRI report.  However, a back disability was not shown to be manifest in service or in the first postservice year.  In this regard, his STRs, to include a January 1985 examination (conducted 9 months prior to separation) were silent for any back complaints, treatment, or diagnosis.  Hence, service connection for a low back disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1985) and initial treatment in 2010 (25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, as noted above, when the Veteran first sought post-service treatment for his back in 2010, he reported that he had only had back pain for 2 years (since 2008).

What remains for consideration is whether or not the Veteran's current low back disability may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as arthritis, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  

There is no probative evidence that shows or suggests that the Veteran's low back disablity may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  Therefore, the appeal in this matter must be denied.

Disability Manifested by Memory Loss

The Veteran contends he has memory loss due to service.  He testified his belief that his current memory problems originated from a time in service when he was wearing a "steel pot" on his head in an armored personnel carrier and his "head was hitting up against the wall."  He also reported that his memory loss may be the result of a defective gas mask he wore during a chemical training mission.

The Veteran also testified that he had "no serious problems [with memory loss] 'til after the military."  In fact, he first realized he was having memory problems when he worked at Sears and that he left Sears three years ago due to memory problems.  He first sought treatment for memory problems around that time (in 2009).  

On August 2009 post-service occupational performance memorandum, the Veteran reported memory loss.  That same month, Q.J. submitted a lay statement indicating that she witnessed that the Veteran was losing his memory.

SSA records reflect that the Veteran has been diagnosed with a cognitive disorder which results in short-term memory problems.  Therefore, it is not in dispute that the Veteran has a disability manifested by memory loss.  However, such a disability was not shown to be manifest in service.  In this regard, his STRs were silent for any memory loss complaints, treatment, or diagnosis.  His 1985 in-service neurologic evaluation was normal.  Hence, service connection for a disability manifested by memory loss on the basis that it became manifest in service and has persisted is not warranted.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1985) and initial treatment in 2010 (25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, as noted above, when the Veteran he reported that he first noted memory loss problems many years after service (in 2009).

What remains for consideration is whether or not the Veteran's current cognitive disorder may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as a mental disorder, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  

There is no probative evidence that shows or suggests that the Veteran's cognitive disorder/disability manifested by memory loss may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  Therefore, the appeal in this matter must be denied.

Eye Disability and Lung Disability

The Veteran contends that he has an eye disability (specifically vision loss/weak vision) and a lung disability (specifically breathing problems).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to the eyes or lungs, with the exception of an April 1978 pre-service examination noting defective vision.  On January 1985 periodic examination, his eyes and lungs were normal on clinical evaluation.  

On August 2009 postservice occupational performance memorandum, the Veteran reported losing his vision.  That same month, Q.J. submitted a lay statement indicating that she witnessed that the Veteran was losing his vision.

A February 2010 VA treatment record noted that lung sounds were normal and there was no shortness of breath.

In May 2011, the Veteran submitted a statement indicating that because of the faulty filters and chemical exposure in service, his lungs and eyes were damaged.

A July 2011 VA treatment record noted no shortness of breath.  In November 2012, a social work record noted that the Veteran reported a 20 percent vision loss in his left eye.

In August 2013, he testified that the VA hospital told him he had a 20 percent vision loss in his left eye.  Tr. at 10.  Regarding his claimed lung disability, he testified that he has problems breathing due to smoke encountered during training exercises.  Tr. at 14.   

The Board has considered the Veteran's statements that he has eye and lung disabilities that were caused or aggravated by service.  However, although he is competent to testify to symptoms such as loss of vision and breathing problems the diagnosis of an eye disability or a lung disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of these disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of an eye or lung disability.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeals seeking service connection for a low back disability, an eye disability, a lung disability, and a disability manifested by memory loss are denied.


REMAND

The Veteran contends that he has hearing loss due to service.  In August 2013, he testified that he can barely hear at times.  Tr. at 16.  He was last afforded an examination in December 2009.  A contemporaneous examination is indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


